EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Lennon on 3/23/2021.

The application has been amended as follows: 

In claim 1, line 13, delete “a test tube” and insert --the test tube--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks filed 1/27/2021 have overcome the prior art of record.  
With respect to claim 1 and dependent claims 2-13, the prior art of record does not disclose the additional limitation of “wherein the test tube supply device comprises: a swing bar having the center of rotation at a wall surface of the basket and configured to rotate along the 
With respect to claim 14 and dependent claims 15-20, the prior art of record does not disclose the features of “a swing bar” and “a controller configured to receive information from the first sensor and the second sensor and to control driving of the swing bar, the inclined wall, the conveyor, the releasing device, and the test tube feeder” in combination with the other limitations of claim 14.
The closest prior art is Sato (US 2015/0197362 Al, issued as US 9,598,197 B2), which was cited in the rejection of an earlier version claim 1 in the prior action, includes many of the claimed structures, such as sensors, a controller, label applicators, baskets and concave bottom surfaces (see the rejection of claim 1 above; see also CPU in paragraph 0049), but lacks the swing bar or a controller configured to receive information from the first sensor and the second sensor and to control driving of the swing bar, the inclined wall, the conveyor, the releasing device, and the test tube feeder.  Conversely, CN 106005966 B discloses a swing bar and a concave basket, but handles a different substrate (washers), and rotates along the side edge of the concave basket rather than along the concave bottom surface and lacks either “a first buffer formed at one side of the basket and configured to seat the test tube pushed by the swing bar” as in claim 1 or “a controller configured to receive information from the first sensor and the second sensor and to control driving of the swing bar, the inclined wall, the conveyor, the releasing device, and the test tube feeder” as in claim 14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK